Per Curiam.
This case was ruled in direct opposition to the principle of Reigle v. Seiger, that the sheriff is bound by the statute to sell the debtor’s interest, whatever it may be, without terms or condition. What business had he, in this instance, to liquidate and reserve the widow’s interest, as if the law were incompetent to preserved; without his assistance? The endorsement on the conditions of sale, if not palpably illegal, gave her no new remedy nor any new right; and the deed made in conformity to it, vested no title in any one but the purchaser. This species of interference is not only uncalled for, but productive of perplexity to the parties and prejudice to the sale; of which Reigle v. Seigerds a ^pregnant proof. It happily seems to be peculiar to á single county; and the officer, if it be persisted in, may one day be awakened to its illegality, even there, by a special action on the case. We advise that it be discontinued.
Judgment reversed.